46 So. 3d 116 (2010)
Charles THOMAS, a/k/a, Clemmon Robinson, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D10-1372.
District Court of Appeal of Florida, First District.
October 7, 2010.
*117 Charles Thomas, pro se, for Petitioner.
Bill McCollum, Attorney General, and Bryan Jordan, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Petitioner, charged and in custody in another Florida county, filed a demand for speedy trial in the Circuit Court for Suwannee County relating to case number 06-391-CF. When the matter was not brought to trial, petitioner first filed a motion for discharge and then, in December 2009, he filed a notice of expiration of speedy trial. Having obtained no relief from circuit court, petitioner seeks a writ of prohibition from this court.
We find that petitioner is entitled to relief. Although he had apparently not yet been taken into custody on the Suwannee County matter, he was nevertheless entitled to demand speedy trial under rule 3.191(b). See Brown v. State, 798 So. 2d 773 (Fla. 2d DCA 2001). When petitioner timely sought relief by filing a notice of expiration of speedy trial time under rule 3.191(p) and the matter was ignored by the trial court and the prosecutor, petitioner became entitled to discharge.
Accordingly, we grant the petition and direct that the circuit court enter an order discharging petitioner from the pending charges in Suwannee County case number 06-391-CF.
PETITION GRANTED.
BENTON, THOMAS, and ROWE, JJ., concur.